Exhibit 10.31

AMENDMENT TO EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AND NON-COMPETITION AGREEMENT, (this “Agreement”)
is made as of December 28, 2007, by and among Michael G. Archbold (“Executive”),
VS Parent, Inc., a Delaware Corporation, (“Parent”), Vitamin Shoppe Industries,
Inc., a Delaware corporation (the “Company”), and VS Holdings, Inc., a Delaware
corporation (“Holdings”).

Reference is made to that certain Employment and Non-Competition Agreement by
and between Executive, Parent, Company, and Holdings dated April 16, 2007 (the
“Employment Agreement”).

WHEREAS, the parties to this Agreement desire to amend the Employment Agreement
as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. The Employment Agreement is hereby amended as follows:

 

  (a) Section 2(A)(B) is hereby amended and restated as follows:

Bonus. Each calendar year during the term of this Agreement, the Executive shall
be eligible for a cash bonus award (the “Annual Cash Bonus”) in an amount not to
exceed fifty percent (50%) of his then current base salary pursuant to the
Company’s then current Management Incentive Program (“MIP”). As currently
constituted the MIP is based upon (i) the Company’s satisfaction of operating
objectives specified by the Company’s Board of Directors each year in its sole
discretion, and (ii) individual members of management’s satisfaction of certain
individual operating objectives based upon their area of responsibility as
specified by the Company’s Board of Directors and Chief Executive Officer in
their sole discretion. Executive acknowledges that Company reserves the right to
change the structure of the MIP from time to time, provided that any change will
not affect Executive’s ability to receive an Annual Cash Bonus of up to fifty
percent (50%) of Executive base salary. Executive shall be paid his Annual Cash
Bonus on or about March 1st of the calendar year following the year to which
such bonus relates, but in any event before the end of such calendar year. The
parties acknowledge that the determination of the Annual Cash Bonus for the year
in which Executive’s employment terminates (and possibly for the prior year)
shall not be known on the date Executive’s employment terminates, and, if any,
shall be paid by Company to Executive not more than thirty (30) days after the
determination thereof, but in all events on or after March 1st of the calendar
year following the calendar year of termination, but in any event before the end
of such calendar year.

 



--------------------------------------------------------------------------------

  (b) The first paragraph of Section 5(C)(iii) is hereby amended and restated as
follows:

(iii) Until the earlier to occur of (x) twelve (12) months from the date of
termination of Executive’s employment, and (y) the time when the Executive
becomes eligible for insurance coverage offered by any subsequent employer (the
“Insurance Continuation Period”), allow the Executive to continue to participate
in all life, health, disability and similar insurance plans and programs of the
Company to the extent that such continued participation is possible under the
general terms and provisions of such plans and programs, with the Company and
the Executive paying the same portion of the cost of each such plan or program
as existed at the time of the Executive’s termination. In the event that the
Executive’s continued participation in any group plans and programs is not
permitted, then in lieu thereof, Executive shall acquire individual insurance
policies providing comparable coverage for the Executive for the Insurance
Continuation Period and Company shall reimburse Executive for the portion of the
costs that Executive shall pay, such that Executive shall pay a net amount equal
to the amount that he would have paid had he remained an employee of the
Company; provided, that the Company shall not be obligated to pay for any such
individual coverage more than three (3) times the Company’s cost of such group
coverage; provided further that such reimbursement shall be paid on or before
the last day of the calendar year following the calendar year in which such
expense was incurred.

 

  (c) The first paragraph of Section 5(D)(iii) is hereby amended and restated as
follows:

(iii) during the Insurance Continuation Period, allow the Executive to continue
to participate in all life, health, disability and similar insurance plans and
programs of the Company to the extent that such continued participation is
possible under the general terms and provisions of such plans and programs, with
the Company and the Executive paying the same portion of the cost of each such
plan or program as existed at the time of the Executive’s termination. In the
event that the Executive’s continued participation in any group plans and
programs is not permitted, then in lieu thereof, Executive shall acquire
individual insurance policies providing comparable coverage for the Executive
for the Insurance Continuation Period and Company shall reimburse Executive for
a portion of the costs that Executive shall pay, such that Executive shall pay a
net amount equal to the amount that he would have paid had he

 

2



--------------------------------------------------------------------------------

remained an employee of the Company; provided, that the Company shall not be
obligated to pay for any such individual coverage more than three (3) times the
Company’s cost of such group coverage; provided further that such reimbursement
must be paid on or before the last day of the calendar year following the
calendar year in which such expense was incurred.

 

  (d) New Section 5(M) is hereby added:

(M) Timing of Certain Payments to Specified Employees. Notwithstanding anything
herein to the contrary, if, at the time any payment is payable to Executive
pursuant to the provisions of this Section 5 as a result of Executive’s
“separation from service” within the meaning of Section 409A of the Internal
revenue Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder and Executive is a “specified employee,” as such term is defined in
Code § 409A(a)(2)(B)(i) and the regulations promulgated thereunder, then, to the
extent required by Code § 409A(a)(2)(B)(i), such payment shall not be made
before the date which is six months after the date of Executive’s “separation
from service.” Payments to which the Executive would otherwise be entitled
during the first six months following the date of termination and which are not
paid pursuant to the previous sentence will be accumulated and paid on the first
day of the seventh month following the date of termination.

2. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

3. This Agreement is an amendment to the Employment Agreement, and to the extent
there is a discrepancy between this Agreement and the Employment Agreement, this
Agreement shall control and supersede the Employment Agreement to the extent of
such discrepancy. The Employment Agreement otherwise remains in full force and
effect.

4. This Agreement, the Employment Agreement (as amended by this Agreement), and
those documents expressly referred to herein embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

*    *    *    *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

/s/ Michael Archbold

Executive VS HOLDINGS, INC. By:  

/s/ Thomas Tolworthy

Name:  

Thomas Tolworthy

Its:  

Chief Executive Officer

VITAMIN SHOPPE INDUSTRIES INC. By:  

/s/ Thomas Tolworthy

Name:  

Thomas Tolworthy

Its:  

Chief Executive Officer

VS PARENT, INC. By:  

/s/ Thomas Tolworthy

Name:  

Thomas Tolworthy

Its:  

Chief Executive Officer